Citation Nr: 0721831	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
April 1991 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   November 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The veteran has subsequently 
moved to the State of Utah.  

This case has been before the Board on a prior occasion and 
was remanded in November 2004 for procedural compliance and 
evidentiary development.

The veteran was scheduled to appear before a Veterans Law 
Judge in a Videoconference Hearing, but failed to report as 
requested.  As he has failed to proffer an explanation for 
his absence, the request for a hearing is deemed withdrawn.  
See 38 C.F.R. §§ 20.702, 20.704 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that his psychiatric 
disorder began during or as the result of service.  His 
original claim for service connection for a psychiatric 
disorder was denied by an RO decision in July 1999 on the 
basis that his claim was "not well grounded".  No appeal 
was filed within a year of notification of that decision.  
However, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107] eliminated 
the former statutory requirement that claims be well grounded 
(cf. 38 U.S.C.A. § 5107(a) (West 2002)) and authorized VA on 
its own motion to readjudicate any claim that was denied as 
not well grounded on the merits as long as the readjudication 
occurred before November 2002.  In this case, the RO 
construed the veteran's September 2001 claim for service 
connection as a petition to reopen the claim and notified the 
veteran that new and material evidence must be received to 
reopen his claim for service connection.  Given the 
provisions in VCAA as noted above, the Board ordered the RO 
to readjudicate the claim on the merits in its November 2004 
remand, so that finality did not attach to the July 1999 
rating decision.  See VAOPGCPREC 3-2001.   

The Board also requested the RO to contact the National 
Personnel Records Center (NPRC) to obtain any additional 
service personnel records that might be available.  Upon 
review of the entire record, the Board gave the RO discretion 
to determine if a comprehensive psychiatric examination was 
warranted.  The RO determined that the record did not present 
evidence of a psychiatric disability in service, and thus did 
not schedule the veteran for an examination.  As explained in 
more detail below, upon further review of the record, to 
include recent psychiatric records, the Board finds that a 
psychiatric examination and opinion is necessary to resolve 
this appeal.  38 U.S.C.A. § 5103(d) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c)(4) (2006).

The veteran's service medical records show no diagnosis of a 
psychiatric disorder.  There is, however, indication in 
service of the need for a psychiatric referral.  
Specifically, there is an undated report of the veteran 
seeking treatment for a sore throat where there were 
difficulties in communication between the veteran and the 
examiner.  When the clinician asked questions about his 
symptoms, the veteran had trouble understanding, and 
requested that the questions be repeated in a much slower and 
more deeply explanatory manner.  The clinician observed that 
this was odd response to routine questioning, and indicated 
that a referral to psychiatry and neurology was necessary.  
There does not appear to be any follow-up to this notation.  

The service personnel records show that the veteran served on 
active duty for over two years before he was discharged from 
service due to substandard appearance and poor performance.  
The veteran has stated upon post-service psychiatric 
examinations that he felt he was forced to leave the Army 
because he had a very difficult time understanding the orders 
of superiors.  It has also been clinically noted that, post-
service, the veteran had trouble maintaining basic hygiene.  
Specifically, a psychiatric examination in August 1996 found 
the veteran to be unkempt, and the clinician who examined the 
veteran in February 1999 reported that while the veteran 
attempted to keep himself clean, there were noticeable 
deficiencies in his appearance.  

The record shows a current diagnosis of a psychiatric 
disorder.  The psychiatric evidence reflects multiple 
psychiatric diagnoses, to include schizoaffective disorder, a 
personality disorder and depression.  As noted above, there 
are documented in-service symptoms of poor concentration and 
inability to comprehend instructions.  Multiple post-service 
reports indicate similar symptoms, to include poor memory and 
problems with cognition and comprehension.  There is also 
indication that the veteran has had problems with employment 
due to these symptoms, with the veteran reporting being 
terminated from several jobs.  

Based on the above indications of a current disability and 
in-service symptoms, the Board finds that a VA psychiatric 
examination is necessary to resolve this appeal, as a 
relationship between service and the current disability is 
possible.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(examination is required where there is "medical evidence 
that suggests a nexus but it too equivocal or lacking in 
specificity to support a decision on the merits").  
Specifically, it is necessary for the examiner to provide an 
opinion on the etiology or origin of any current psychiatric 
disorder that may be present. 

The Board also notes that the record contains several pre-
service notations regarding childhood hyperkinetic disorder.  
The veteran also had a type of seizure disorder, which 
apparently had subsided during childhood.  As there is no 
noted psychiatric or neurological abnormality upon the 
service entry examination, he is presumed to have been 
mentally sound.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2006).  
Should, however, the examiner find that the veteran's 
psychiatric disorder was present prior to service, he or she 
must offer an opinion on whether it was aggravated during 
service beyond its natural progression.  See 38 U.S.C.A. 
§ 1153 (West 2002 & Supp. 2006); 38 C.F.R. § 3.306; (2006) 
VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 
F.3d. 1089, 1096 (Fed. Cir. 2004).





Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
psychiatric examination for the purposes 
of determining the nature, approximate 
onset date and etiology of any psychiatric 
disorder that is currently present.  
Following a review of the relevant 
evidence in the claims file, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist is 
asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any psychiatric disorder that is 
currently present began during 
service or is causally linked to any 
incident of service or finding 
recorded during service, to include 
poor memory, problems with 
comprehension and apparent cognition 
deficits documented in the service 
medical records.  

The psychiatrist advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

If the psychiatrist determines that 
the veteran had a psychiatric 
disorder that pre-existed service, 
he or she is asked to provide on 
opinion as to whether it was 
aggravated during service beyond its 
natural progression.  

The psychiatrist is further informed 
that "aggravation" is defined for 
legal purposes as a chronic 
worsening of the underlying 
condition, as opposed to a temporary 
flare-up of symptoms.   

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



